Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 7,347,240).
[Claim 1] Regarding claim 1, Tanaka discloses a wheel comprising: a hollow cylindrical body (See annotated FIG 2) formed of a stiff material (Tanaka, Column 3, lines 39-43 discloses the hardness requirement of not less than 80 degrees. Looking to the annotated scale found at: https://sij.ravnesystems.com/assets/Uploads/Hardness-Conversion-Table.pdf 80 degrees on a scale of about 40-98 would be sufficiently stiff for Applicant’s tire on a terrain of sand or loose material) and having a corrugated outer surface (See annotated FIG 2) and a corrugated inner surface (See annotated FIG 2).

    PNG
    media_image1.png
    920
    806
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    987
    820
    media_image2.png
    Greyscale



 [Claim 2] Regarding claim 2, Tanaka discloses the wheel of claim 1, wherein the corrugated outer surface and the corrugated inner surface are each formed from a plurality of ridges and a plurality of grooves extending circumferentially around the hollow cylindrical body (Tanaka teaches a ridge and groove formation for each of the inner and outer surfaces which extends around the circumference of the tire).
[Claim 7] Regarding claim 7, Tanaka discloses the wheel of claim 1, wherein the stiff material has a stiffness greater than that of a material intended to be inflated. (Tanaka, Column 3, lines 39-43 discloses the hardness requirement of not less than 80 degrees. Looking to the annotated scale found at: https://sij.ravnesystems.com/assets/Uploads/Hardness-Conversion-Table.pdf 80 on a scale of about 40-98 would be sufficiently stiff for Applicant’s tire on a terrain of sand or loose material and without the flexibility of an inflatable tire).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 7,347,240).
 [Claim 4] Regarding claim 4, Tanaka discloses the wheel of claim 1.
-However, it fails to disclose wherein the hollow cylindrical body has a thickness that is less than 10% of an outer diameter of the hollow cylindrical body. Regarding relative dimensions, see Gardner V. TEC Svst, 725 F.2d 1339, 220 USPQ 777 (Fed. Cir. 1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, altering a thickness of the body would not make the tire perform differently in a loose or sandy terrain.
[Claim 5] Regarding claim 5, Tanaka discloses the wheel of claim 2, wherein the ridges and grooves are positioned to alternate with one another along a longitudinal axis of the hollow cylindrical body (See annotated FIG 2, the ridges and grooves extend longitudinally.  The inner ridges and grooves extend laterally, however, the formation of the longitudinal outer ridges and grooves can be duplicated and would not alter the ability of a cart to travel in loose or sandy terrain).
[Claim 6] Regarding claim 6, Tanaka discloses the wheel of claim 5, wherein the ridges extend approximately perpendicularly with respect to the grooves (The ridges of Tanaka extend perpendicular to the grooves).
2.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 7,347,240) in view of Harris (US 8,678,053).
 [Claim 8] Regarding claim 8, Tanaka discloses the wheel of claim 1.
-However, it fails to disclose wherein the stiff material is a high-density polyethylene.
-Nevertheless, Harris discloses in Column 4, lines 15-20, a high-density polyethylene material for a tire. 
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Tanaka to have polyethylene material as taught by Harris in order to have a strong molded construction which can be made very thin to reduce unit weight over thicker rigid elastomer materials.
3.	Claims 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschfield (US 7,762,363) in view of Tanaka (US 7,347,240).
[Claims 13 and 18] Regarding claims 13 and 18, Hirschfield discloses a wheel assembly (24-26) for a cart (20) comprising: a frame (66); and a first wheel assembly (24-26) connected to the frame (See annotated FIG 3, illustrating the wagon siderails (66) upon which the deck is mounted), the first wheel assembly including a first axle (See annotated FIG 3, which shows the wheel axles) and a first wheel (24-26) positioned along the first axle (See annotated FIG 3, which shows the wheel axles); and the wheel (24-26) has a hollow cylindrical body (Tires are conventionally hollow) formed of a stiff material (Tanaka, Column 3, lines 39-43 discloses the hardness requirement of not less than 80 degrees. Looking to the annotated scale found at: https://sij.ravnesystems.com/assets/Uploads/Hardness-Conversion-Table.pdf 80 degrees on a scale of about 40-98 would be sufficiently stiff for Applicant’s tire on a substrate of sand or loose material) with a corrugated outer surface (See annotated FIG 3 illustrating a corrugated surface for use on a beach).
-However, Hirschfield fails to disclose a corrugated inner surface.
-Nevertheless, Tanaka discloses a corrugated inner surface in FIG 2.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Hirschfield to have a corrugated inner surface as taught by Tanaka in order to increase the strength of the tire and increase the amount of weight supported by the cart.


    PNG
    media_image3.png
    791
    711
    media_image3.png
    Greyscale

[Claim 19] Regarding claim 19, Hirschfield/Tanaka disclose the cart of claim 18, further comprising a second wheel assembly (See annotated FIG 3, illustrating the wheels 24-26) on the frame (66) the second wheel assembly including a second axle (See annotated FIG 3, illustrating a second axle) the second wheel has a hollow cylindrical body formed of a stiff material with a corrugated outer surface and a corrugated inner surface (Regarding material stiffness, the argument made in the claim 18 rejection is incorporated  herein) and has a length different than a length of the hollow cylindrical body of the first wheel (Hirschfield illustrates a uniform wheel width, however, a change in relative dimension would have been obvious to suit individual applications. Regarding relative dimensions, see Gardner V. TEC Svst, 725 F.2d 1339, 220 USPQ 777 (Fed. Cir. 1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, increasing the width would predictably improve traction on a loose or sandy terrain).
[Claim 20] Regarding claim 20, Hirschfield/Tanaka disclose the cart of claim 18, further comprising a handle (32) and a pivotal steering unit (See annotated FIG 3 illustrating a pivotal steering system) connecting the handle (32) and the first wheel assembly (24-26) to the frame (66).
4.	Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hirschfield (US 7,762,363) in view of Tanaka (US 7,347,240) and in view of Morris et al. (US PG Pub 2013/0200685).
[Claim 17] Regarding claim 17, Hirschfield/Tanaka disclose the wheel assembly of claim 13.
-However, they fail to disclose wherein the axle is formed of a metal material with a zinc-coating.
-Nevertheless, Morris discloses in paragraph [0005] use of a metal cart axle and paragraph [0136] a zinc coat on the axle.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the combination to have a coating as taught by Morris in order to prevent damage if used around salt water or in water. 
Allowable Subject Matter
1.	Claims 3, 9-12, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
				Examiner Note
2.	US (PG Pub No. 2022/0048324) to William Niaura, while not relied upon, may be of interest to Applicants as FIG 6 has a uniform inner and outer corrugated tire surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/         Examiner, Art Unit 3614                                                                                                                                                                                               
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614